 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is made as of July 31, 2013 (this
“IP Security Agreement”), by IM BRANDS, LLC, a New York limited liability
company (“Grantor”), in favor of Bank Hapoalim B.M. (“Bank”).

 

RECITALS

 

WHEREAS, the Grantor will enter into credit facilities with the Bank, evidenced
by the various loan documents (each, as amended and in effect from time to time,
a “Loan Document” and together, as amended and in effect from time to time, the
“Loan Documents”), including an additional separate and distinct credit facility
with the Bank dated as of this date (as may be amended and in effect from time
to time, the “Credit Agreements”, which Credit Agreements shall constitute Loan
Documents) with the Bank pursuant to which the Bank, subject to the terms and
conditions contained therein, is to make loans or otherwise to extend credit to
the Grantor; and

 

WHEREAS, it is a condition precedent to the Bank’s making credit available to
the Grantor under the Credit Agreements and to make any loans or otherwise
extend credit to the Grantor under the Loan Documents, that the Grantor execute
and deliver to the Bank an intellectual property security agreement in
substantially the form hereof; and

 

WHEREAS, the Grantor wishes to grant a security interest in favor of the Bank as
herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Grantor hereby represents,
warrants, covenants and agrees with Bank, as follows:

 

1.          DEFINED TERMS. When used in this IP Security Agreement the following
terms shall have the following meanings (such meanings being equally applicable
to both the singular and plural forms of the terms defined):

 

1.1           “Collateral” shall have the meaning assigned to such term in
Section 2 of this IP Security Agreement.

 

1.2           “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.

 

1.3            “Copyright License” means any written agreement in which Grantor
now holds or hereafter acquires any right, title or interest, which agreement
grants any right in or to any Copyright or Copyright registration (whether
Grantor is the licensee or the licensor thereunder) including, without
limitation, licenses pursuant to which Grantor has obtained the exclusive right
to use a copyright owned by a third party, a sublicense to use a copyright, a
distribution agreement regarding copyrighted works and the right to prepare for
sale, sell or advertise for sale, all of the inventory now or hereafter owned by
Grantor and now or hereafter covered by such license agreements.

 

 

 

 

1.4           “Copyrights” means all of the following in which Grantor now holds
or hereafter acquires any right, title or interest: (a) all copyrights, whether
registered or unregistered, held or existing pursuant to the laws of the United
States, any State thereof or any other country; (b) registrations, applications
and recordings in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or any other country; (c) any
continuations, renewals or extensions of any copyright; (d) any registrations to
be issued in any pending applications; (e) any prior versions of works covered
by copyright and all works based upon, derived from or incorporating such works;
(f) any original embodiments of a work that are necessary for the manufacture or
production of a copyrighted work including, without limitation, molds, master
tapes, master film reels, master CDs, master DVDs, master disks or other master
magnetic or electronic media; (g) any income, royalties, damages, claims and
payments now and hereafter due and/or payable with respect to copyrights,
including, without limitation, damages, claims and recoveries for past, present
or future infringement; (h) any rights to sue for past, present and future
infringements of any copyright; and (i) any other rights corresponding to any of
the foregoing rights throughout the world.

 

1.5           “Event of Default” means an event or circumstance defined as an
“Event of Default” in any Loan Document, which entitles the Bank to accelerate
the payment of the Secured Obligations.

 

1.6           “Excluded Swap Obligation” means, with respect to the Grantor, any
Swap Obligation if, and to the extent that, all or a portion of the grant by
such Grantor of a security interest to secure such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the grant of such security interest becomes effective
with respect to such Swap Obligation (or guaranty thereof). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such security interest is or becomes illegal.

 

1.7          “Letter Agreement” means the line letter agreement, dated as of the
date hereof and as may be amended, restated, supplemented or otherwise modified
from time to time, between the Grantor and the Bank.

 

1.8           “License” means any Copyright License, Patent License, Trademark
License or other license of trade secrets now held or hereafter acquired by
Grantor.

 

1.9           “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.

 

2

 

 

1.10         “Litigation” means any suits, actions, proceedings (administrative,
judicial or in arbitration, mediation or alternative dispute resolution), claims
or counterclaims for infringement, misappropriation, or other violation of any
of the Copyrights, Patents, Trademarks and/or Licenses.

 

1.11         “Patent License” means any written agreement in which Grantor now
holds or hereafter acquires any right, title or interest, which agreement grants
any right with respect to any Patent (whether Grantor is the licensee or the
licensor thereunder) including, without limitation, licenses pursuant to which
Grantor has obtained the exclusive right to use a patent owned by a third party,
a sublicense to use a patent, a distribution agreement regarding one or more
patented products or processes and the right to prepare for sale, sell or
advertise for sale, all of the inventory now or hereafter owned by Grantor and
now or hereafter covered by such license agreements.

 

1.12         “Patents” means all of the following in which Grantor now holds or
hereafter acquires any right, title or interest: (a) all United States or
foreign patents (including, without limitation, utility, design and plant
patents), all registrations and recordings thereof and all applications for
United States or foreign patents, including, without limitation, registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof or any
other country; (b) all reissues, divisions, continuations, renewals,
continuations in part or extensions of any patent; (c) all petty patents,
divisionals and patents of addition; (d) all patents to issue in any such
applications; (e) all means of manufacturing patented products, including,
without limitation, trade secrets, formulas, customer lists, manufacturing
processes, mask works, molds and prototypes, (f) any income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to
patents, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (g) any rights to sue for past, present and
future infringements of any patent.

 

1.13         “Secured Obligations” means all of the indebtedness, obligations
and liabilities of the Grantor to the Bank, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising under or in respect of any of the
Loan Documents, any promissory notes or other instruments or agreements executed
and delivered pursuant thereto or in connection therewith, or pursuant to this
IP Security Agreement, provided that Secured Obligations shall in no event
include Excluded Swap Obligations.

 

1.14         “Swap Obligation” means, with respect to the Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

1.15         “Trademark License” means any written agreement in which Grantor
now holds or hereafter acquires any right, title or interest, which agreement
grants any license right in and to any Trademark (whether Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Grantor has obtained the exclusive right to use a trademark
owned by a third party, a sublicense to use a trademark, a distribution
agreement relating to goods or services covered by one or more trademarks and
the right to prepare for sale, sell or advertise for sale, all of the inventory
now or hereafter owned by Grantor and now or hereafter covered by such license
agreements.

 

3

 

 

1.16         “Trademarks” means any of the following in which Grantor now holds
or hereafter acquires any right, title or interest: (a) any United States or
foreign trademarks, trade names, corporate names, company names, business names,
trade styles, trade dress, service marks, logos, other source or business
identifiers, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof and any
applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (b) any
reissues, extensions or renewals of any Marks, (c) the goodwill of the business
symbolized by or associated with the Marks, (d) all domain names, (e) all means
of manufacturing goods or offering services covered by the Marks, including,
without limitation, trade secrets, formulas, recipes, customer lists,
manufacturing processes, molds, designs, plans and prototypes, (f) any income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to the Marks, including, without limitation, payments under all
licenses entered into in connection with the Marks and damages, claims, payments
and recoveries for past, present or future infringement and (g) any rights to
sue for past, present and future infringements of the Marks.

 

1.17         “UCC” means the Uniform Commercial Code as the same may, from time
to time, be in effect in the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Bank’s security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

 

1.18         In addition, the following terms shall be defined terms having the
meaning set forth for such terms in the UCC: “accounts,” “account debtor,”
“deposit account,” “general intangibles,” and “proceeds”. Each of the foregoing
defined terms shall include all of such items now owned or existing, or
hereafter arising or acquired by Grantor.

 

1.19         All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Loan Documents.

 

2.          GRANT OF SECURITY INTEREST. As collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations and in order to induce
Bank to enter into the Credit Agreements, Grantor hereby grants to Bank a
security interest in all of Grantor’s right, title and interest, if any, in, to
and under the following, whether now owned or existing or hereafter arising or
acquired and wheresoever located (collectively, the “Collateral”):

 

2.1           All Copyrights, Patents and Trademarks including, without
limitation, the Copyrights, Patents and Trademarks listed in Schedule A, all
Licenses including, without limitation, the Licenses listed in Schedule B, and
any presently pending Litigation including, without limitation, the Litigation
listed in Schedule C;

 

4

 

 

2.2           All accounts, contract rights and general intangibles arising
under or relating to each and every License (including, without limitation, (A)
all moneys due and to become due under any License, (B) any damages arising out
of or for breach or default in respect of any such License, (C) all other
amounts from time to time paid or payable under or in connection with any such
License, and (D) the right of Grantor to terminate any such License or to
perform and to exercise all remedies thereunder); and

 

2.3           To the extent not otherwise included, all proceeds of each of the
foregoing and all accessions to, substitutions and replacements for and rents,
profits and products of each of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include (i) any
intent-to-use application for a Trademark to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use application under United States
federal law and (ii) any contractual obligation entered into by Grantor that
prohibits or requires the consent of any Person other than Grantor and its
affiliates which has not been obtained as a condition to the creation by Grantor
of a lien on any right, title or interest in such contractual obligation, but
only to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC; provided,
however, any proceeds, products, substitutions or replacements of such items
shall constitute Collateral.

 

3.          RIGHTS OF SECURED PARTY; COLLECTION OF ACCOUNTS.

 

3.1           Notwithstanding anything contained in this IP Security Agreement
to the contrary, Grantor expressly agrees that it shall remain liable under each
of its Licenses to observe and perform in all material respects all the
conditions and obligations to be observed and performed by it thereunder and
that it shall perform all of its duties and obligations thereunder, all in
accordance with and pursuant to the terms and provisions of each such License.
Bank shall not have any obligation or liability under any License by reason of
or arising out of this IP Security Agreement or the granting to Bank of a Lien
therein or the receipt by Bank of any payment relating to any License pursuant
hereto, nor shall Bank be required or obligated in any manner to perform or
fulfill any of the obligations of Grantor under or pursuant to any License, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any License, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times. Grantor
agrees that any rights granted under this IP Security Agreement to Bank with
respect to all of the Collateral shall be worldwide and without any liability
for royalties or other related charges from Bank to Grantor.

 



5

 

 

3.2           Bank authorizes Grantor to, at any time no Event of Default
exists, collect its accounts related to the sale, license, settlement, judgment
or other disposition of, or otherwise arising from, any of the Collateral,
provided that such collection is performed in a commercially reasonable manner,
and Bank may, upon the occurrence and during the continuation of any Event of
Default and with prior written notice to Grantor, limit or terminate said
authority at any time. Upon the occurrence and during the continuation of any
Event of Default (beyond any applicable cure period), at the request of Bank,
Grantor shall deliver all original and other documents evidencing and relating
to such accounts, including, without limitation, all original orders, invoices
and shipping receipts.

 

3.3           Bank may at any time, upon the occurrence and during the
continuation of any Event of Default, without prior written notice to Grantor of
its intention to do so, notify any account debtors of Grantor or any parties to
the Licenses of Grantor that the accounts and the right, title and interest of
Grantor in and under such Licenses have been assigned to Bank and that payments
shall be made directly to Bank. Upon the request of Bank at any time after the
occurrence and during the continuation of an Event of Default, Grantor shall so
notify such account debtors and parties to such Licenses. Upon the occurrence
and during the continuation of any Event of Default, Bank may, in its name or in
the name of others, communicate with such account debtors and parties to such
Licenses to verify with such parties, to Bank’s reasonable satisfaction, the
existence, amount and terms of any such accounts or Licenses.

 

4.          REPRESENTATIONS AND WARRANTIES. Grantor hereby represents and
warrants to Bank that:

 

4.1           Except for the Liens disclosed on Schedule 4.1 and the security
interest granted to Bank under this IP Security Agreement, Grantor is the legal
and equitable owner of all right, title and interest in and to each item of the
Collateral in which it purports to grant a security interest hereunder, having
good and marketable title thereto, free and clear of any and all Liens, and will
continue to be the legal and equitable owner of all right, title and interest in
and to each item of the Collateral, so long as the Copyrights, Patents,
Trademarks and Licenses shall continue in force, except to the extent that
dispositions are permitted pursuant to the Letter Agreement.

 

4.2           Except for this IP Security Agreement and for the Liens disclosed
on Schedule 4.1, (i) no effective security agreement, financing statement,
equivalent security or lien instrument or continuation statement covering all or
any part of the Collateral exists, and (ii) Grantor has made no previous
assignment, transfer or agreements in conflict herewith or constituting a
present or future assignment, transfer or encumbrance on any of the Collateral.

 

4.3           This IP Security Agreement creates a legal and valid security
interest on and in all of the Collateral in which Grantor now has rights. Upon
the filing of appropriate financing statements and the filing of a copy of this
IP Security Agreement with the United States Copyright Office and the United
States Patent and Trademark Office, Bank will have a fully perfected security
interest in all of the Collateral in which a security interest can be perfected
by the filing of financing statements and the filing of a copy of this IP
Security Agreement with the United States Copyright Office and the United States
Patent and Trademark Office.

 

6

 

 

4.4           Except as set forth on Schedule 4.1, so long as any Secured
Obligation remains outstanding, Grantor will not execute, and there will not be
on file in any public office, any effective financing statement or other
document or instrument covering the Collateral.

 

4.5          On the date hereof, Grantor’s chief executive office, principal
place of business and the place where Grantor maintains its records concerning
the Collateral are located at the address set forth on the signature page hereof
on the date hereof, and Grantor’s name, type of organization, jurisdiction of
organization, and organizational identification number set forth on the
signature page hereof on the date hereof are all true and correct.

 

4.6           Grantor has the full right and power to grant the security
interest in the Collateral made hereby.

 

4.7           All information furnished to Bank concerning the Collateral and
proceeds thereof, for the purpose of inducing Bank to enter into the Credit
Agreements and the transactions contemplated thereby, is or will be at the time
the information is furnished, accurate and correct in all material respects.

 

4.8           To the best of Grantor’s knowledge and belief following diligent
inquiry, except as set forth on Schedule 4.8, no infringement, breach or
unauthorized use presently is being made of any of the Collateral which has or
may reasonably be expected to have, alone or in the aggregate, a material
adverse effect on the value or enforceability of, or any rights of Grantor or
Bank in, any Collateral. Grantor has advised Bank of the existence of all
contractual restrictions on the use of the Collateral, including, without
limitation, those set forth on Schedule 4.8 hereto.

 

4.9           Except as set forth on Schedule 4.8, to the best of Grantor’s
knowledge and belief following diligent inquiry, (i) there are no obligations
to, covenants to or restrictions (other than those disclosed pursuant to Section
4.8) from third parties affecting Grantor’s use, disclosure, enforcement,
transfer or licensing of the Collateral (other than this IP Security Agreement);
(ii) Grantor has taken all actions necessary to maintain and protect all
Collateral and no loss of such Collateral is pending, reasonably foreseeable or
threatened; (iii) there has been no claim made or threatened by or against
Grantor asserting the invalidity, misuse or unenforceability of any item of
Collateral or challenging Grantor’s right to use or ownership of any item of
Collateral, and there are no grounds for any such claim or challenge; (iv) there
is not and has not been any actual or threatened infringement, misappropriation,
breach or other violation of any Collateral, and there are no facts raising a
likelihood of infringement, misappropriation, breach or other violation; (v) the
consummation of the transactions contemplated by (A) this IP Security Agreement
and (B) the Credit Agreements will not alter, impair or extinguish any rights of
Grantor in the Collateral; (vi) Grantor has not infringed, misappropriated or
otherwise violated, and Grantor does not infringe, misappropriate, or otherwise
violate, any intellectual property or proprietary right of any other person or
entity; and (vii) there has been no claim made or, to Grantor’s knowledge,
threatened against Grantor alleging infringement, misappropriation or other
violation of intellectual property.

 

7

 

 

5.          COVENANTS. Grantor covenants and agrees with Bank that from and
after the date of this IP Security Agreement and until the Secured Obligations
have been performed and paid in full:

 

5.1           Disposition of Collateral. Grantor shall not sell, lease, assign,
transfer or otherwise dispose of any of the Collateral, or contract to do so,
except as permitted by the Letter Agreement.

 

5.2           Relocation of Business or Collateral. Grantor shall not relocate
its chief executive office, principal place of business or its records from such
address(es) provided to Bank pursuant to Section 4.5 above without prior written
notice to Bank.

 

5.3           Limitation on Liens on Collateral. Except as disclosed on
Schedules 4.1 and 4.8, Grantor shall not, directly or indirectly, create, permit
or suffer to exist, and shall defend the Collateral against and take such other
action as is necessary to remove, any Lien on the Collateral.

 

5.4           Maintenance of Records. Grantor shall keep and maintain at its own
cost and expense records of the Collateral that are complete in all material
respects.

 

5.5           Registration and Maintenance of Intellectual Property Rights.
Except as would not have a materially adverse effect on the value or
enforceability of, or any rights of Grantor or Bank in, any Collateral, Grantor
shall (i) use commercially reasonable efforts to prosecute any Patent, Trademark
or Copyright pending as of the date hereof or thereafter, (ii) promptly make
applications for, register or cause to be registered (to the extent not already
registered and consistent with good faith business judgment) any Copyright,
Copyright License, any Patent, Patent License, any Trademark or Trademark
License, which is (a) set forth in Schedule A or Schedule B or (b) is
individually or in the aggregate, material to the conduct of Grantor’s business,
with the United States Copyright Office or Patent and Trademark Office, as
applicable, including, without limitation, in all such cases the filing and
payment of maintenance, registration and/or renewal fees, the filing of
applications for renewal, affidavits of use, affidavits of noncontestability,
the filing and diligent prosecution of opposition, interference and cancellation
proceedings, and promptly responding to all United States Copyright Office or
Patent and Trademark Office requests and inquiries. Except as would not have a
material adverse effect on the value or enforceability of, or any rights of
Grantor or Bank in, any Collateral, Grantor also agrees to take commercially
reasonable steps to preserve and maintain all rights in the Collateral. Any
expenses incurred in connection with prosecution, registration and maintenance
shall be borne by Grantor. Grantor further agrees to retain experienced patent,
trademark and copyright attorneys for the filing and prosecution of all such
applications and other proceedings when and if applicable. Except as would not
have a material adverse effect on the value or enforceability of, or any rights
of Grantor or Bank in, any Collateral, no Grantor shall, without Bank’s prior
written consent, abandon any rights in or fail to pay any maintenance or renewal
fee for any Patent, Trademark or Copyright listed in Schedule A or breach,
terminate, fail to renew or extend, or fail to perform any duties or obligations
for any License listed in Schedule B. Grantor further agrees that it will not
take any action, or permit any action to be taken by any person or entity to the
extent that such person or entity is subject to its control, including
licensees, or fail to take any action, which would affect the validity,
priority, perfection or enforcement of the rights granted to Bank under this IP
Security Agreement, and any such action if it shall take place shall be null and
void and of no effect whatsoever. If Grantor fails to comply with any of the
foregoing provisions of this Section 5.5, Bank shall have the right (but shall
not be obligated) to do so on behalf of Grantor to the extent permitted by law,
but at Grantor’s expense, and Grantor hereby agrees to reimburse Bank in full
for all reasonable documented expenses, including the reasonable fees and
disbursements of counsel incurred by Bank in procuring, protecting, defending
and maintaining the Collateral. In the event that Grantor shall fail to pay when
due any fees required to be paid by it hereunder, or shall fail to comply with
any other duty under this IP Security Agreement, Bank may, but shall not be
required to, pay, satisfy, discharge or bond the same for the account of
Grantor, and all monies so paid out shall be Secured Obligations of Grantor
repayable on demand, together with interest at the rate in effect pursuant to
the Credit Agreements at such time.

 

8

 

 

5.6           Notification Regarding Changes in Intellectual Property. Grantor
shall, not less frequently than on a quarterly basis as provided below, advise
Bank of any right, title or interest of Grantor obtained after the date hereof
in or to any Copyright, Patent, Trademark or License not specified on Schedule A
or Schedule B hereto, the provisions of Section 2 above shall automatically
apply thereto, and Grantor hereby authorizes and appoints Bank as Grantor’s
attorney-in-fact solely to the extent necessary to modify or amend such
Schedule, as necessary, to reflect any addition or deletion to such ownership
rights, and pursuant to Schedule D, to make any additional filings. In addition
to any requirements in this IP Security Agreement for notification, Grantor
shall also provide Bank with quarterly reports within sixty (60) days of the end
of each of the first three (3) calendar quarters and within ninety (90) days of
the end of the fourth calendar quarter that identify the status of any new
Copyrights, Patents, Trademarks and/or Licenses, any newly filed applications,
the status of any pending applications, the status of Litigation and licensing,
any threats of Litigation, the identification of any known or suspected
infringers and the discovery of any prior art or any other information that may
affect the validity or enforceability of the Collateral.

 

5.7           Defense of Intellectual Property. Grantor shall (i) protect,
defend and maintain the validity and enforceability of all current and future
Copyrights, Patents and Trademarks, (ii) use its commercially reasonable efforts
to detect infringements of such Copyrights, Patents and Trademarks and promptly
advise Bank in writing of infringements detected and (iii) not allow any
Copyrights, Patents or Trademarks to be abandoned, forfeited or dedicated to the
public.

 

5.8           Further Assurances; Pledge of Instruments. At any time and from
time to time, upon the written request of Bank, and at the sole expense of
Grantor, Grantor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Bank may
reasonably deem necessary or desirable to obtain the full benefits of this IP
Security Agreement, including, without limitation, facilitating the filing of
UCC-1 Financing Statements in all applicable jurisdictions and this IP Security
Agreement (and any amendment hereto) or any other document that Bank may
reasonably deem necessary, including, without limitation, any filing described
in Schedule D or any other collateral assignment, (and any amendments thereto)
with the United States Copyright Office, Patent and Trademark Office and/or, to
the extent commercially reasonable, the state or foreign equivalents of these
offices, as applicable.

 

9

 

 

5.9           Right of Inspection and Audit. Subject to the limitations set
forth in Section 4(s) of the Letter Agreement, upon reasonable notice to Grantor
(unless an Event of Default has occurred and is continuing, in which case no
notice is necessary), Bank shall at all times have full and free access during
normal business hours (or during an Event of Default at any time) to all the
books, records, correspondence, office, facilities and operations of Grantor,
including, without limitation, Grantor’s quality control processes, and Bank or
any agents or representatives of Bank may examine the same, take extracts
therefrom and make photocopies thereof, and Grantor agrees to render to Bank, at
Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto, provided, however, that (unless an
Event of Default has occurred and is continuing) (a) Grantor shall have the
right to be present during Bank’s examination and (b) such examination shall not
unreasonably interfere with the conduct of Grantor’s business.

 

5.10         Continuous Perfection. Grantor shall not change its name, identity,
corporate structure, jurisdiction of organization or corporation identification
number in any manner which might make any financing or continuation statement
filed in connection herewith seriously misleading within the meaning of Section
9-506 of the UCC (or any other then applicable provision of the UCC) unless
Grantor gives Bank thirty (30) days prior written notice thereof and takes all
action necessary or reasonably requested by Bank to amend such financing
statement or continuation statement so that it is not seriously misleading.

 

5.11         Power of Attorney. Grantor hereby irrevocably appoints Bank (and
any of Bank’s designated officers or employees) as Grantor’s true and lawful
attorney to in accordance with the terms hereof: (a) send requests for
verification of accounts and Licenses or notify account debtors or licensees of
Bank’s security interest in the accounts and Licenses; (b) endorse Grantor’s
name on any checks or other forms of payment or security that may come into
Bank’s possession in connection with the Collateral; (c) sign Grantor’s name on
any invoice or bill of lading relating to any account, drafts against account
debtors, schedules and assignments of accounts and Licenses, verifications of
accounts and Licenses, and notices to account debtors and licensees, (d) make,
settle and adjust all claims under and decisions with respect to Grantor’s
policies of insurance relating to the Collateral; (e) settle and adjust disputes
and claims respecting the accounts and Licenses directly with account debtors
and licensees, for amounts and upon terms which Bank determines to be
reasonable; (f) modify, in its sole discretion, any intellectual property
security agreement entered into between Grantor and Bank without first obtaining
Grantor’s approval of or signature to such modification by amending reference to
any right, title or interest in any Copyright, Patent, Trademark or License,
acquired by Grantor after the execution hereof or to delete any reference to any
right, title or interest in any Copyright, Patent, Trademark or License, in
which Grantor no longer has or claims any right, title or interest; (g) endorse
Grantor’s name on all applications, documents, papers and instruments necessary
or desirable for Bank in the use of the Collateral, (h) take any other actions
with respect to the Collateral as Bank deems in the best interest of Bank
(consistent with any enforceable restrictions in Licenses to Grantor); (i) grant
or issue any exclusive or non-exclusive license under the Collateral to anyone
(consistent with any enforceable restrictions in Licenses to Grantor) or (j)
assign, pledge, convey or transfer title in or dispose of the Collateral to
anyone, including Bank or a third party to the extent permitted under the UCC,
free and clear of any encumbrance upon title thereof (other than any encumbrance
created by this IP Security Agreement and consistent with any enforceable
restrictions in Licenses to Grantor). Grantor hereby irrevocably appoints Bank
(and any of Bank’s designated officers or employees) as Grantor’s true and
lawful attorney to and in accordance with the terms hereof: (x) file, in its
sole discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Grantor
where permitted by law; and (y) with respect to the Trademarks, file a copy of
this IP Security Agreement with the U.S. Patent and Trademark Office. The
appointment of Bank as Grantor’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Secured Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated. Grantor hereby ratifies
all that such attorney shall lawfully do or cause to be done by virtue of this
IP Security Agreement. Notwithstanding the foregoing, Bank agrees not to
exercise its rights under the foregoing powers (other than as respects clauses
(x) and (y) above) unless an Event of Default has occurred and is continuing.

 

10

 

 

5.12         Intent-to-Use Trademark Applications. To the extent that any of the
Trademarks consist of intent-to-use based trademark applications, if at any time
Grantor commences using such Trademark in its business, Grantor shall take such
actions as may be reasonably requested by Bank to convert, within the time
provided by the United Stated Patent and Trademark Office, such intent-to-use
trademark application to a use-based application.

 

6.          RIGHTS AND REMEDIES UPON DEFAULT.

 

6.1           If any Event of Default shall occur and be continuing, Bank may
exercise in addition to all other rights and remedies granted to it under this
IP Security Agreement and under any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC. Without limiting the generality of the foregoing,
Grantor expressly agrees that in any such event, and during the existence and
continuation of an Event of Default, Bank, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith maintain, collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof (consistent with any enforceable restrictions in Licenses to Grantor),
in one or more parcels at public or private sale or sales, at any exchange or
broker’s board or at any of Bank’s offices or elsewhere at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Bank shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of said Collateral so sold, free of any right or
equity of redemption, which equity of redemption Grantor hereby releases. During
the period of any Event of Default, all use of the Trademarks by Grantor shall
inure to the benefit of Bank. Bank shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale as provided in
Section 6.4 hereof, Grantor remaining liable for any deficiency remaining unpaid
after such application, and to the extent required by the UCC, only after so
paying over such net proceeds and after the payment by Bank of any other amount
required by any provision of law, need Bank account for the surplus, if any, to
Grantor. To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Bank arising out of the repossession,
retention or sale of the Collateral except such as arise out of the gross
negligence or willful misconduct of Bank. Grantor agrees that Bank need not give
more than ten (10) days’ notice (which notification shall be deemed given when
mailed or delivered on an overnight basis, postage prepaid, addressed to Grantor
at its address set forth on the signature page hereof) of the time and place of
any public sale or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters. Grantor shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all amounts to which Bank is entitled,
Grantor also being liable for the reasonable fees of any attorneys employed by
Bank to collect such deficiency.

 

11

 

 

6.2           Grantor also agrees, to pay all documented fees, costs and
expenses of Bank, including, without limitation, reasonable attorneys’ fees,
reasonably incurred in connection with the enforcement of any of its rights and
remedies hereunder.

 

6.3           Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this IP Security Agreement or any Collateral.

 

6.4           The proceeds of any sale, disposition or other realization upon
all or any part of the Collateral shall be distributed by Bank in the following
order of priorities:

 

FIRST, to Bank in an amount sufficient to pay in full the reasonable costs of
Bank in connection with such sale, disposition or other realization, including
all fees, costs, expenses, liabilities and advances reasonably incurred or made
by Bank in connection therewith, including, without limitation, reasonable
attorneys’ fees;

 

SECOND, to Bank in an amount equal to the then unpaid Secured Obligations; and

 

FINALLY, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.

 

7.          BANK’S RIGHT TO SUE. From and after the occurrence and during
continuation of an Event of Default, Bank shall have a right, but shall in no
way be obligated, to bring suit for past, present and future damages in its own
name and for its own benefit to enforce the Copyrights, Patents, Trademarks and
Licenses, and if Bank commence any such suit, Grantor shall, at the request of
Bank, use commercially reasonable efforts to do any and all lawful acts and
execute any and all proper documents required by Bank in aid of such
enforcement.

 

8.          LIMITATION ON BANK’S DUTY IN RESPECT OF COLLATERAL. Bank shall deal
with the Collateral in the same manner as it deals with similar property for its
own account. Bank shall be deemed to have acted reasonably in the custody,
preservation and disposition of any of the Collateral if it takes such action as
Grantor requests in writing, but failure of Bank to comply with any such request
shall not in itself be deemed a failure to act reasonably and no failure of Bank
to do any act not so requested shall be deemed a failure to act reasonably.

 

12

 

 

9.          MISCELLANEOUS.

 

9.1           No Waiver; Cumulative Remedies.

 

9.1.1           Bank shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on any one occasion
preclude the further exercise thereof or the exercise of any other right or
remedy.

 

9.1.2           The rights and remedies hereunder provided are cumulative and
may be exercised singly or concurrently and are not exclusive of any rights and
remedies provided by law. Grantor acknowledges and agrees that this IP Security
Agreement is not intended to limit or restrict in any way the rights and
remedies of Bank but rather is intended to facilitate the exercise of such
rights and remedies. Bank shall have, in addition to all other rights and
remedies given it by the terms of the Security Agreement, all rights and
remedies allowed by law and the rights and remedies of a secured party under the
UCC. Recourse to security will not be required at any time.

 

9.1.3           None of the terms or provisions of this IP Security Agreement
may be waived, altered, modified or amended except by an instrument in writing,
duly executed by Grantor and Bank.

 

9.2           Releases.

 

9.2.1           This IP Security Agreement is made for collateral purposes only.
Subject to Section 9.2.2 below, at such time as the Secured Obligations shall
have been paid and performed in full and Grantor has no further obligations
under or with respect to the Credit Agreements, the Collateral shall be
automatically released from the Liens created hereby, and this IP Security
Agreement and all obligations of Bank and Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to Grantor. At the
request and sole expense of Grantor following any such termination, Bank shall
deliver to Grantor all termination statements, releases or other instruments as
may be necessary or proper to revest in Grantor (without recourse to or warranty
by Bank, except for encumbrances created by Bank, provided that no such recourse
or warranty shall apply to any Collateral sold or otherwise disposed of by Bank
pursuant to this IP Security Agreement) full title to the Collateral granted in
this IP Security Agreement, subject to any acceptance or disposition of
Collateral which may have been made by Bank pursuant to this IP Security
Agreement.

 

9.2.2           This IP Security Agreement and the security interests granted
herein shall remain in full force and effect and continue to be effective if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, avoided, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is avoided, rescinded, reduced,
restored or returned, the Secured Obligations and the security interests granted
herein shall be reinstated and the Secured Obligations shall be deemed reduced
only by such amount paid and not so avoided, rescinded, reduced, restored or
returned. The provisions of this Section 9.2.2 shall survive repayment of all of
the Secured Obligations, and the termination of this IP Security Agreement in
any manner.

 

13

 

 

9.3           Successor and Assigns. This IP Security Agreement and all
obligations of Grantor hereunder shall be binding upon the successors and
permitted assigns of Grantor, and shall, together with the rights and remedies
of Bank hereunder, inure to the benefit of Bank, any future holder of any of the
Secured Obligations and their respective successors and assigns. Bank may,
without cost or expense to Grantor, assign all or any part of, or any interest
(undivided or divided) in, Bank’s rights and benefits under this IP Security
Agreement including, without limitation, the right, title or interest in and to
the Collateral. To the extent of any assignment by Bank, the assignee shall have
the same rights and benefits against Grantor hereunder as it would have had if
such assignee were Bank. Grantor may not assign this IP Security Agreement
without the prior written consent of Bank, which consent may be granted or
withheld at the sole discretion of Bank. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Secured Obligations or any portion thereof or
interest therein shall in any manner affect the lien granted to Bank hereunder.

 

9.4           Notices. All notifications and other communications permitted or
required under this Agreement shall be in writing and shall be delivered in
accordance with the terms of the Note.

 

9.5           Counterparts. This IP Security Agreement may be executed in any
number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument.

 

9.6           Severability. If any provision of this IP Security Agreement is
held to be unenforceable under applicable law for any reason, it shall be
adjusted, if possible, rather than voided in order to achieve the intent of the
parties to the extent possible. In any event, all other provisions of this IP
Security Agreement shall be deemed valid and enforceable to the fullest extent
possible under applicable law.

 

9.7           Governing Law; Consent to Jurisdiction. THIS IP SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. The Grantor agrees that any suit for the enforcement of this IP
Security Agreement may be brought in the courts of the State of New York sitting
in New York County, or any federal court sitting therein, and consents to the
non-exclusive jurisdiction of such courts and to service of process in any such
suit being made upon the Grantor, by mail, at the address specified on the
signature page of this IP Security Agreement, or at any address specified for
the Grantor in any Loan Document. The Grantor hereby waives any objection that
it may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient court.

 

14

 

 

9.8           Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS IP SECURITY AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER
OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by
law, the Grantor waives any right which it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Grantor (i) certifies that neither the Bank nor any
representative, agent or attorney of the Bank has represented expressly or
otherwise, that the Bank would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that, in entering into the Credit
Agreement and the other Loan Documents to which the Bank is a party, the Bank is
relying upon, among other things, the waivers and certifications contained in
this Section 9.8.

 

9.9           Advice of Counsel. Grantor represents to Bank that Grantor’s
attorneys have reviewed this IP Security Agreement and that it has discussed
this IP Security Agreement with its attorneys.

 

9.10         Section and Heading Titles. The section and heading titles are for
convenience and reference only and shall not affect in any way the
interpretation of any of the provisions of this IP Security Agreement.

 

(Remainder of page intentionally left blank)

 

15

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this IP Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

 

IM BRANDS, LLC             By:  XCEL BRANDS, INC.       Its Manager            
By: /s/ James F. Haran       Name:  James F. Haran       Title:   Chief
Financial Officer    

 

ADDRESS OF GRANTOR:             Chief Executive Office               475 Tenth
Avenue       New York, New York 10018               Principal Accounting Office
              475 Tenth Avenue       New York, New York 10018      

 

TYPE OF ORGANIZATION: Limited Liability Company
JURISDICTION OF ORGANIZATION: Delaware
ORGANIZATIONAL ID NUMBER: 4962792

 

SIGNATURE PAGE TO

IP SECURITY AGREEMENT

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

BANK HAPOALIM B.M.

 

By:   /s/ Mitchell Barnett     Name:  Mitchell Barnett     Title:  Senior Vice
President         By:   /s/ Lavea Eisenberg     Name:  Lavea Eisenberg Barnett  
  Title:  First Vice President  

 

ADDRESS:   1177 Avenue of the Americas New York, New York 10036-2790 Attention:
 Mitchell Barnett  

 

SIGNATURE PAGE TO

IP SECURITY AGREEMENT

 

 

 

 

Schedule A To Security Agreement

 

INTELLECTUAL PROPERTY

 

Trademarks

 

I. United States Trademarks

 

See attached.

 



 

 

 

II. Foreign

 

See attached.

 

 

 

 

Schedule B To Security Agreement

 

LICENSES

 

 

 

 

Schedule C To Security Agreement

 

PENDING LITIGATION

 

 

 

 

Schedule D To Security Agreement

 

UCC Filing Jurisdictions

 

ØDelaware

 

Other Filings

 

1.U.S. Copyright Office

 

A.           Upon the occurrence of an Event of Default that is continuing,
Grantor agrees to execute and deliver to Bank an assignment of Copyright
Licenses and Copyrights set forth in Schedules A and B hereto and hereby
authorizes Bank to file the assignments with the U.S. Patent and Trademark
Office (or the appropriate foreign copyright office).

 

B.           Grantor hereby authorizes Bank to file a copy of this IP Security
Agreement with the U.S. Copyright Office for each Copyright License and
Copyright set forth in Schedules A and B hereto.

 

2.U.S. Patent and Trademark Office

 

A.           Patents. Upon the occurrence of an Event of Default that is
continuing, Grantor agrees to execute and deliver to Bank conditional for each
Patent License and Patent set forth in Schedule A and B hereto and hereby
authorizes Bank to file the conditional assignments with the U.S. Patent and
Trademark Office (or the appropriate foreign patent office).

 

B.           Trademarks

 

1.          Upon the occurrence of an Event of Default that is continuing,
Grantor agrees to execute and deliver to Bank an assignment of Trademark
Licenses and Trademarks set forth in Schedules A and B hereto and hereby
authorizes Bank to complete and record with the U.S. Patent and Trademark (or
the appropriate foreign or state office).

 

2.          Grantor hereby authorizes Bank to file a copy of this IP Security
Agreement with the U.S. Patent and Trademark Office for each Trademark License
and Trademark now or hereafter set forth in Schedules A and B hereto.

 

3.Foreign Filings

 

Grantor shall promptly and duly execute, deliver and/or file any and all
documents and instruments with any foreign recording office with respect to the
Collateral and take such further action as Bank may reasonably deem necessary or
desirable to perfect its security interest in the Collateral in any foreign
jurisdiction, including, without limitation, any foreign patent, trademark
and/or copyright office.

 

 

 

 

Schedule 4.1 To Security Agreement

 

Existing Liens

 

 

 

  

Schedule 4.8 To Security Agreement

 

Restrictions  

 

 

 



  



Schedule A To Security Agreement

INTELLECTUAL PROPERTY

Trademarks

I. United States Trademarks

See attached.

 

 

 

 

Schedule A To Security Agreement

INTELLECTUAL PROPERTY

Trademarks

I. United States Trademarks 



Mark Country

(Application

Number)

Registration

Number

(Application

date)

Registration

Date

Class(es) Goods/Services

Current

Owner

FABTECH * USA (85/644,459) (06/06/12) 25 men's and women's clothing, namely,
bathing suits, belts, coats, jackets, jeans, jumpsuits, pants, parkas, shirts,
shorts, sleepwear and loungewear, suits, sweaters, t-shirts, vests, socks,
sweatshirts, tops, trousers, bottoms, hooded shirts and sweatshirts; women's
clothing, namely, dresses, hosiery, leggings, skirts, tights, knee highs, panty
hose; women's intimate apparel, namely, bras, slips, camisoles, and panties;
shapewear, namely, girdles, body shapers, bodysuits, lingerie, and hosiery;
men's clothing, namely, dress shirts and neckwear; men's and women's footwear IM
Brands, LLC FABULOUS ISAAC MIZRAHI * USA (85/753,799) (10/15/2012) 9 Shower
gels; anti-bacterial soaps; anti-bacterial bath gels; body oils; perfumed bath
and body soaps; skin cleansers; skin lotions and moisturizers; skin creams;
fragrances and scented body lotions, shower gels, after shaves, deodorants for
personal use, and body creams, skin cleansing creams and non-medicated skin
creams; perfumed powders; potpourris; scented room and linen sprays; perfume IM
Brands, LLC



  

 

 

 

I (STYLIZED) *

[tpg3a.jpg]

USA (85/539,139) (02/10/12) 9, 18,  25

9) eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, namely, hard cases
for eyewear, soft pouches for eyewear and lens cloths; parts and fittings for
eyeglasses, sunglasses and spectacles

 

18leather and imitations of leather, and goods made of these materials and not
included in other classes, namely, handbags, carrying cases and wallets;
all-purpose sports and athletic bags; beach, book, carry-on, duffel, diaper,
gym, leather shopping, shoulder, tote and travel bags; fanny packs and waist
packs; backpacks; knapsacks; purses; garment bags for travel; satchels; luggage;
luggage tags; trunks; suitcases; hat boxes for travel not of paper or cardboard;
cosmetic cases and bags sold empty; toiletry and vanity cases sold empty; tool
bags sold empty; attaché cases; briefcases; briefcase-type portfolios; document
cases; men's clutches; business cases; business card cases; calling and credit
card cases; key cases; leather key chains; wallets; banknote holders; billfolds;
umbrellas; parasols; walking sticks

 

25) clothing, namely, belts, jackets, gloves, dresses, coats, sweaters, tights,
leggings, socks, shirts and neckties; footwear; headgear, namely, hats and caps

IM Brands, LLC

 

IM & DESIGN *

[tpg3b.jpg]

USA 3,928,761 03/08/11 25 Women's Clothing, namely, suits, coats, jackets,
pants, slacks, trousers, dresses, gowns, jumpsuits, blouses, skirts, hosiery,
tights, stockings, jeans, shorts, shirts, sweaters, vests, t-shirts, overalls,
swimsuits, socks and underwear in the nature of briefs and tops, bras and
panties, lingerie, hats, scarves and gloves IM Brands, LLC ISAAC MIZRAHI* USA
3,942,020 04/05011 35 Retail store and on-line retail store services featuring
apparel, accessories, fragrances and cosmetics IM Brands, LLC ISAAC MIZRAHI* USA
3,938,988 03/29/11 17 Costume jewelry; jewelry IM Brands, LLC ISAAC MIZRAHI* USA
(77/738086) (05/15/09) 3 Cosmetics; Cosmetics and make-up; Cosmetics in general,
including perfumes IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI* USA (85/649206) (06/12/12)          3

 

hair shampoos and conditioners, hair care preparations, hair sprays and hair
gels, hair straightening preparations, hair styling preparations

 

 

 

 

 

IM Brands, LLC ISAAC MIZRAHI* USA (85/597421) (04/13/12) 3, 4, 8, 9, 11, 18, 20,
21, 22, 24, 25, 27, & 31

3) shower gels; anti-bacterial soaps; anti-bacterial gels; body oils; perfumed
bath and body soaps; skin cleansers; lotions and moisturizers; creams;
fragrances and scented body lotions, shower gels, after shaves, deodorants, and
creams; perfumed powders; potpourris; scented room and linen sprays

4) scented candles

8) flatware, namely, knives, forks, and spoons

9) battery and car chargers; carrying cases, holders, protective cases and
stands featuring power supply connectors, adaptors, speakers and battery
charging devices, specially adapted for use with handheld electronic devices,
namely, electronic readers, smart phones, tablets, and laptops; digital cameras;
ear buds; eyewear; headphones; micro speakers; power supply connectors and
adaptors for use with personal electronic devices, namely, electronic readers,
smart phones, tablets, and laptops; protective covers specially adapted for
personal electronic devices, namely, electronic readers, smart phones, tablets,
and laptops; reading glasses; solar recharging devices; USB storage devices;
video and cam recorders

11) chandeliers; dispensing units for air fresheners, namely, diffusers,
plug-ins, and stick-ups; table and floor lamps

14) timepieces; women's and men's cuff bracelets



16) blank journals; hard and soft storage boxes; disposable paper products,
namely, paper napkins and paper towels; guest books; hat boxes; lunch bags;
lunch bags made of textile; paper weights; wedding albums



IM Brands, LLC

 

 

 

 

         

18) backpacks, knapsacks, business totes, cooler bags, tote bags, cross-body
bags, flat bags, diaper bags, duffle bags, gym bags, handbags, luggage,
messenger bags, shopping totes, grocery totes, tote bags, travel bags and
matching cosmetic bags and cases sold empty; small leather goods, namely, key
cases, pouches, and business and credit card holders; collars for pets; pet
collar accessories, namely, bells, silencers, safety lights and blinkers,
pendants, charms, and tags; pet products, namely, pet restraining devices
consisting of leashes, collars, harnesses, restraining straps, and leashes with
locking devices; pet leashes; leather leashes; pet beds

20) accent furniture; bath accessories, namely, shower curtain hooks; baby
changing mats; decorative pillows; decorative window hardware; hangers for
cloths and coats; hanging shoe and other closet hanging rack devices; picture
frames; sleeping pillows
21) bakeware; bath accessories, namely, cotton ball jars, lotion pumps, soap
dishes, toothbrush holders, wastebaskets; cookware; dinnerware, namely,
accessories and mugs; disposable paper products, namely, serving ware, platters,
plates, cups; drinking glasses, namely, tumblers; glassware for beverages;
ironing board covers; kitchen utensils; laundry hampers for household use; lint
rollers; napkin rings; paper towel holders; plates, bowls, cups, and serving
platters made of melamine; thermally insulated bags and containers for food and
beverage; towel drying racks; utensils for barbecues, namely, forks, tongs, and
turners; reusable plastic, glass, and aluminum water bottles sold empty; plastic
cups, plates, and silverware, namely, knives, forks, and spoons; household
storage containers for pet food

22) laundry bags

24) bath accessories, namely, shower curtains; bath sheets; bath towels; beach
towels; bed sheets; blankets; comforters; coverlets; duvet covers; fingertip
towels; hand towels; kitchen curtains; kitchen towels; newborn and infant
accessories, namely, blankets and washcloths; oven mitts; pillowcases; pot
holders; quilts; shams; table linens and table cloths made of textile, namely,
table

cloths, fabric table napkins, placemats, and fabric table runners; throws;
towels; washcloths; window curtains; window scarves; window treatments in the
nature of window panels; window valences



 

 

 

 

 

          25) aprons; bibs; bridal apparel and accessories; children's and
infant's apparel; footwear not for sports; men's and women's belts; men's dress
shirts; men's neckwear; shapewear, namely, girdles, body shapers, bodysuits,
lingerie, and hosiery; men's and women's sleepwear and loungewear; wedding
gowns; women's day and evening dresses; women's footless and footed tights,
stockings, leggings, knee highs, and hosiery; men's and women's hooded shirts
and sweatshirts; women's intimate apparel, namely, bras, slips, camisoles, and
panties; men's and women's jackets; men's and women's knit bottoms, tops, and
trousers; men's and women's woven bottoms, tops, and trousers; men's and women's
outerwear; men's and women's socks; men's and women's soft and tailored suits;
men's and women's sweatshirts

27) bath mats; rugs

31) pet food   ISAAC MIZRAHI* USA 3,293,902 09/18/07 18 Leather goods, namely,
hand bags, attaché cases, briefcases, tote bags, luggage, knapsacks, wallets,
change purses, business and credit card cases IM Brands, LLC ISAAC MIZRAHI* USA
3,293,901 09/18/07 25 Clothing, namely, jeans, parkas, belts, hosiery, and
leggings; footwear, shoes, sandals, and boots IM Brands, LLC ISAAC MIZRAHI* USA
2,150,771 04/14/98 9, 25

9) eye glass frames and sunglasses

 

25) clothing, namely, bathing suits, boots, coats, dresses, jackets, jeans,
jumpsuits, leggings, pants, parkas, sandals, shirts, shoes, shorts, skirts,
suits, sweaters, T-shirts and vests

IM Brands, LLC ISAACMIZRAHILIVE* USA 4,079,221 01/03/12 35 On-line retail store
services featuring clothing and shoes, home products, jewelry and accessories IM
Brands, LLC ISAACMIZRAHILIVE* USA 3,935,410 03/22/11 25 Belts for clothing;
Blouses; Coats; Denim jackets; Denims; Dress suits; Dresses; Footwear; Gloves;
Hats; Jeans; Lingerie; Nightwear; Pants; Scarves; Shirts; Shoes; Skirts;
Sweaters; Swimwear; Wedding dresses IM Brands, LLC ISAACMIZRAHILIVE* USA
(85/207090) (12/29/10) 18 (Based on Use in Commerce) Clutch bags; Handbags,
purses and wallets; Tote bags (Based on Intent to Use) Briefcases and attaché
cases; Luggage IM Brands, LLC ISAACMIZRAHILIVE* USA 4,079,210 01/03/12 24 Bath
linen; Bed and table linen; Bed blankets; Bed covers; Bed skirts; Bed spreads;
Bed throws; Dining linens; Household linen, including face towels; Table linen
IM Brands, LLC

 

 

 

 

ISAACMIZRAHILIVE* USA 4,079,216 01/03/12 21 Coffee cups, tea cups and mugs;
Coffee pots not of precious metal; Containers for household or kitchen use not
of precious metal; Cookware, namely, pots and pans; Dishes and plates; Glass
beverageware; Glass bowls; Tea pots not of precious metal IM Brands, LLC

ISAAC MIZRAHI LIVE & DESIGN*

[tpg7a.jpg]

USA 3,948,520 04/19/11 41 Entertainment in the nature of on-going television
programs in the field of fashion, cooking, home care, entertaining, decorating,
entertainment and human interest IM Brands, LLC

ISAAC MIZRAHI LIVE & DESIGN*

[tpg7b.jpg]

USA (77/786031) (07/21/09) 18, 25

18) briefcases; carry-all bags; clutch bags; handbags, purses and wallets;
luggage; umbrellas

 

25) aprons; beachwear; belts; coats; dresses; footwear; foundation garments; fur
coats and jackets; gloves; hats; hosiery; jackets; jeans; men's and women's
jackets, coats, trousers, vests; neckwear; pants; shirts; skirts; suits;
undergarments

IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI JEANS* USA (85/644459) should be 85644456 this serial number is
for the trademark FABTECH not ISAAC MIZRAHI JEANS (06/06/12) 9, 18, 25

9) eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
for eyewear

 

18) backpacks, knapsacks, business totes, cooler bags, tote bags, cross-body
bags, flat bags, diaper bags, duffle bags, gym bags, handbags, luggage,
messenger bags, shopping totes, grocery totes, tote bags, travel bags and
matching cosmetic bags and cases sold empty; small leather goods, namely, key
cases, pouches, and business and credit card holders

 

25) men's and women's clothing, namely, bathing suits, belts, coats, jackets,
jeans, jumpsuits, pants, parkas, shirts, shorts, sleepwear and loungewear,
suits, sweaters, t-shirts, vests, socks, sweatshirts, tops, trousers, bottoms,
hooded shirts and sweatshirts; women's clothing, namely, dresses, hosiery,
leggings, skirts, tights, knee highs, panty hose; women's intimate apparel,
namely, bras, slips, camisoles, and panties; shapewear, namely, girdles, body
shapers, bodysuits, lingerie, and hosiery; men's clothing, namely, dress shirts
and neckwear; men's and women's footwear

IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI NEW YORK* USA (85/539136) (02/10/12) 9, 18, 25

9) eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, namely, hard cases
for eyewear, soft pouches for eyewear and lens cloths; parts and fittings for
eyeglasses, sunglasses and spectacles

 

18) leather and imitations of leather, and goods made of these materials and not
included in other classes, namely, handbags, carrying cases and wallets;
all-purpose sports and athletic bags; beach, book, carry-on, duffel, diaper,
gym, leather shopping, shoulder, tote and travel bags; fanny packs and waist
packs; backpacks; knapsacks; purses; garment bags for travel; satchels; luggage;
luggage tags; trunks; suitcases; hat boxes for travel not of paper or cardboard;
cosmetic cases and bags sold empty; toiletry and vanity cases sold empty; tool
bags sold empty; attaché cases; briefcases; briefcase-type portfolios; document
cases; men's clutches; business cases; business card cases; calling and credit
card cases; key cases; leather key chains; wallets; banknote holders; billfolds;
umbrellas; parasols; walking sticks

 

25) clothing, namely, belts, jackets, gloves, dresses, coats, sweaters, tights,
leggings, socks, shirts and neckties; footwear; headgear, namely, hats and caps

IM Brands, LLC

MISCELLANEOUS DESIGN*

[tpg9.jpg]

USA 3,354,162 12/11/07 18 Shoulder, tote and travel bags; purses; satchels IM
Brands, LLC

 

 

 

 

MISCELLANEOUS DESIGN*

[tpg10.jpg]

USA 3,931,846 03/15/11 25 belts for clothing; coats; denims; dress suits;
dresses; fur coats; men's and women's jackets, coats, trousers, vests; pants;
shirts; shoes; skirts; t-shirts IM Brands, LLC

MISCELLANEOUS DESIGN*

[tpg10.jpg]

USA (85/247619) (02/21/11) 18 (Based on Use in Commerce) Handbags, purses and
wallets(Based on Intent to Use) Luggage; Tote bags IM Brands, LLC

 

 

 

 

MISCELLANEOUS DESIGN*

 

[tpg11.jpg]

USA (85/539141) (02/10/12) 9, 18, 25

9) eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, namely, hard cases
for eyewear, soft pouches for eyewear and lens cloths; parts and fittings for
eyeglasses, sunglasses and spectacles

 

18) leather and imitations of leather, and goods made of these materials and not
included in other classes, namely, handbags, carrying cases and wallets;
all-purpose sports and athletic bags; beach, book, carry-on, duffel, diaper,
gym, leather shopping, shoulder, tote and travel bags; fanny packs and waist
packs; backpacks; knapsacks; purses; garment bags for travel; satchels; luggage;
luggage tags; trunks; suitcases; hat boxes for travel not of paper or cardboard;
cosmetic cases and bags sold empty; toiletry and vanity cases sold empty; tool
bags sold empty; attaché cases; briefcases; briefcase-type portfolios; document
cases; men's clutches; business cases; business card cases; calling and credit
card cases; key cases; leather key chains; wallets; banknote holders; billfolds;
umbrellas; parasols; walking sticks

 

25) clothing, namely, belts, jackets, gloves, dresses, coats, sweaters, tights,
leggings, socks, shirts and neckties; footwear; headgear, namely, hats and caps

IM Brands, LLC STYLOCRACY* USA (85/701615) (8/13/2012) 25 men's and women's
clothing, namely, bathing suits, belts, coats, jackets, jeans, jumpsuits, pants,
parkas, shirts, shorts, sleepwear and loungewear, suits, sweaters, t-shirts,
vests, socks, sweatshirts, tops, trousers, bottoms, hooded shirts and
sweatshirts; women's clothing, namely, dresses, hosiery, leggings, skirts,
tights, knee highs, panty hose; women's intimate apparel, namely, bras, slips,
camisoles, and panties; shapewear, namely, girdles, body shapers, bodysuits,
lingerie, and hosiery; men's clothing, namely, dress shirts and neckwear; men's
and women's footwear IM Brands, LLC

 



 

 

 

II. Foreign

See attached.

 

 

 

 

II. Foreign Trademarks

ISAAC MIZRAHI * Canada TMA419,374 11/12/93 N/A Clothing, namely suits, coats,
jackets, pants, slacks, trousers, dresses, gowns, jumpsuits, blouses, skirts,
hosiery, panty hose, tights, stockings, jeans, shorts, shirts, sweaters, vests,
t-shirts, overalls, swimsuits, socks, underwear briefs and tops, bras and
panties, lingerie, hats, scarves and gloves IM Brands, LLC ISAAC MIZRAHI Canada

(0622158

01)

(03/21/12) N/A

Eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
included in this class for all the aforesaid goods

 

Leather and imitations of leather, and goods made of these materials and not
included in other classes; all-purpose sports and athletic bags; beach, book,
carry-on, duffel, diaper, gym, leather shopping, shoulder, tote, shopping,
grocery, and travel bags; fanny packs and waist packs; backpacks; knapsacks;
messenger bags; cross-body and flat bags; purses; garment bags for travel;
diaper bags; satchels; luggage; luggage tags; travel bags and related/matching
cosmetic bags and cases; trunks; suitcases; hat boxes for travel not of paper or
cardboard; cosmetic cases and bags sold empty; toiletry and vanity cases sold
empty; tool bags sold empty; attaché cases; briefcases; briefcase-type
portfolios; document cases; men's clutches; business cases; business card cases;
calling and credit card cases; key cases; leather key chains; wallets; banknote
holders; billfolds; umbrellas; parasols; walking sticks

 

Thermally insulated bags, including lunch bags, cooler bags, and tote bags;
insulated water bottles; hydration products including water bottles.

 

Diaper changing mat/pad

IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI Chile 1,027,657 (10/2/2012) 9, 18, 25

9) eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
included in this class for all the aforesaid goods

 

18) leather and imitations of leather, and goods made of these materials and not
included in other classes; all-purpose sports and athletic bags; beach, book,
carry-on, duffel, diaper, gym, leather shopping, shoulder, tote and travel bags;
fanny packs and waist packs; backpacks; knapsacks; purses; garment bags for
travel; satchels; luggage; luggage tags; trunks; suitcases; hat boxes for travel
not of paper or cardboard; cosmetic cases and bags sold empty; toiletry and
vanity cases sold empty; tool bags sold empty; attaché cases; briefcases;
briefcase-type portfolios; document cases; men's clutches; business cases;
business card cases; calling and credit card cases; key cases; leather key
chains; wallets; banknote holders; billfolds; umbrellas; parasols; walking
sticks

 

25) clothing, footwear, headgear

IM Brands, LLC ISAAC MIZRAHI China (A0029834) (05/15/12) 9, 18, 25

9) eye glass frames and sunglasses

 

18) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

 

25) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI CTM 5,248,638 07/20/07 9, 18, 25

9) Eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
included in this class for all the aforesaid goods

 

18) Leather and imitations of leather, and goods made of these materials and not
included in other classes; all-purpose sports and athletic bags; beach, book,
carry-on, duffel, diaper, gym, leather shopping, shoulder, tote and travel bags;
fanny packs and waist packs; backpacks; knapsacks; purses; garment bags for
travel; satchels; luggage; luggage tags; trunks; suitcases; hat boxes for travel
not of paper or cardboard; cosmetic cases and bags sold empty; toiletry and
vanity cases sold empty; tool bags sold empty; attaché cases; briefcases;
briefcase-type portfolios; document cases; men's clutches; business cases;
business card cases; calling and credit card cases; key cases; leather key
chains; wallets; banknote holders; billfolds; umbrellas; parasols; walking
sticks

 

25) Clothing, footwear, headgear

 

 

Im Ready-Made, LLC

 

 

 

 

ISAAC MIZRAHI Hong Kong (302192869) (03/16/12) 9, 18, 25

9) Eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
included in this class for all the aforesaid goods

 

18) Leather and imitations of leather, and goods made of these materials and not
included in other classes; all-purpose sports and athletic bags; beach, book,
carry-on, duffel, diaper, gym, leather shopping, shoulder, tote and travel bags;
fanny packs and waist packs; backpacks; knapsacks; purses; garment bags for
travel; satchels; luggage; luggage tags; trunks; suitcases; hat boxes for travel
not of paper or cardboard; cosmetic cases and bags sold empty; toiletry and
vanity cases sold empty; tool bags sold empty; attaché cases; briefcases;
briefcase-type portfolios; document cases; men's clutches; business cases;
business card cases; calling and credit card cases; key cases; leather key
chains; wallets; banknote holders; billfolds; umbrellas; parasols; walking
sticks

 

25) Clothing, footwear, headgear

 

 

IM Brands, LLC ISAAC MIZRAHI International 1,122,994 (05/15/12) 9, 18, 25

9) eye glass frames and sunglasses

 

18) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

 

25) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

IM Brands, LLC

 

 

 

 

ISAAC MIZRAHI Japan 5,114,834 02/29/2008 9, 18, 25

9) Eyewear; eyeglasses; sunglasses; eyeglass frames; opera glasses; spectacles;
eyeglass, sunglass and spectacle cases; eyeglass, sunglass and spectacle straps;
eyeglass, sunglass and spectacle chains; related accessories, parts and fittings
included in this class for all the aforesaid goods

 

18) Leather and imitations of leather, and goods made of these materials and not
included in other classes; all-purpose sports and athletic bags; beach, book,
carry-on, duffel, diaper, gym, leather shopping, shoulder, tote and travel bags;
fanny packs and waist packs; backpacks; knapsacks; purses; garment bags for
travel; satchels; luggage; luggage tags; trunks; suitcases; hat boxes for travel
not of paper or cardboard; cosmetic cases and bags sold empty; toiletry and
vanity cases sold empty; tool bags sold empty; attaché cases; briefcases;
briefcase-type portfolios; document cases; men's clutches; business cases;
business card cases; calling and credit card cases; key cases; leather key
chains; wallets; banknote holders; billfolds; umbrellas; parasols; walking
sticks

 

25) Clothing, footwear, headgear

 

 

Isaac Mizrahi & Co., L.P. ISAAC MIZRAHI South Korea (A0029834) (05/15/12) 9, 18,
25

9) eye glass frames and sunglasses

 

18) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

 

25) Leather goods, namely, hand bags, attaché cases, briefcases, tote bags,
luggage, knapsacks, wallets, change purses, business and credit card cases

IM Brands, LLC ISAAC MIZRAHI South Korea 40-0254273-0000 04/09/03 18   Isaac
Mizrahi & Co., L.P. ISAAC MIZRAHI Mexico (1249173) (02/14/12) 9 eyeglasses, and
goggles; spectacles; sunglasses; frames lens, opera glasses, goggles [optical]
eyeglass cases, sunglasses and goggles; laces and belts lens, sunglasses and
goggles; chains lens, sunglasses and eyeglasses IM Brands, LLC

 

 

 

 

 

 

ISAAC MIZRAHI

Mexico (1249172) (02/14/12) 18 leather and imitations of leather, goods made
from these materials, not included in other classes; bags multi sports and
athletics, beach bags for books, bags, canvas, diaper, gym, shopping for
leather, loaded for shoulder, and travel of asa; cangureras bags and hung on the
waist, backpacks, backpacks hung on the shoulders; purses; garment; portfolios;
suitcases; identifiers for luggage, traveling trunks, valises; leather travel
milliners; tester for cosmetics, sold empty, toiletry cases sold empty, tool
bags sold empty, attaché cases, briefcases; glove case type, briefcases,
handbags for man; cases business; card cases (holding) for business cards;
tarjetereos (holding) phone card and credit, key cases, portfolios, wallets;
umbrellas, parasols, walking sticks IM Brands, LLC ISAAC MIZRAHI Mexico
(1249171) (02/14/12) 25 Apparel, footwear, headgear IM Brands, LLC

 

 

 

 

 

 

Schedule B To Security Agreement

 

LICENSES

Licensor   Licensee   Agreement Date IM Brands, LLC   QVC, Inc.   06/05/09 IM
Brands, LLC   QVC, Inc. and Fifth & Pacific   10/07/09 IM Brands, LLC   QVC.
Inc.   01/28/10 IM Brands, LLC   Accessory Exchange LLC   06/01/11 IM Brands,
LLC   B. Robinson Optical Inc.   07/11/11 IM Brands, LLC   Bijou International
Corporation   12/15/11 IM Brands, LLC   bon bebe Inc. (International Intimates
d/b/a)   07/15/11 IM Brands, LLC   Burma Bibas, Inc.   11/03/11 IM Brands, LLC  
Cloudbreak Group, LLC   09/26/11 IM Brands, LLC   Clover II Corporation  
12/22/11 IM Brands, LLC   Fisher Footwear   07/26/11 IM Brands, LLC   Fleet
Street, Ltd.   12/12/11 IM Brands, LLC   Gibson Overseas Inc.   07/06/11 IM
Brands, LLC   International Intimates, Inc.   06/30/11 IM Brands, LLC   Jay
Franco & Sons   07/01/11 IM Brands, LLC   Kleinfeld Bridal Corp.   10/12/11 IM
Brands, LLC   MZ Berger & Company   06/01/11 IM Brands, LLC   Regal Home
Collections, Inc.   07/01/11 IM Brands, LLC   United Legwear Company, LLC  
06/01/11 IM Brands, LLC   Huhtamaki Inc.   01/18/12 IM Brands, LLC   Collection
Jeans Licensing, LLC   02/09/12 IM Brands, LLC   IM Clothing, LLC (Jump)  
02/10/12 IM Brands, LLC   Zeikos, Inc.   02/14/12 IM Brands, LLC   Weingeroff  
02/24/12 IM Brands, LLC   Safavieh   02/24/12 IM Brands, LLC   Eccolo, Ltd.  
03/20/12 IM Brands, LLC   Roma Industries, LLC   04/02/12 IM Brands, LLC  
Kennedy International Inc.   03/30/12 IM Brands, LLC   Elite Brands, Inc.  
04/05/12 IM Brands, LLC   PetEdge, Inc.   05/29/12 IM Brands, LLC   Marietta
Corporation   04/21/12 IM Brands, LLC   Glove It, LLC   07/18/12 IM Brands, LLC
  Bardwil Industries, Inc.   07/24/12 IM Brands, LLC   Jerry Leigh of
California, Inc.   08/08/12 IM Brands, LLC   Xile Beauty Group, LLC   08/08/12
IM Brands, LLC   Roma Industries, LLC   08/27/12 IM Brands, LLC   RFA Group, LLC
  10/12/12 IM Brands, LLC   Chefworks, Inc.   12/17/12 IM Brands, LLC   Gin &
Tonic, LLC (Ezrasons)   12/18/12 IM Brands, LLC   Panmoda Corporation   01/01/13
IM Brands, LLC   Synclaire Brands, Inc.   01/28/13 IM Brands, LLC   American
Exchange Apparel Group   02/18/13

 

 

 

 

Licensor   Licensee   Agreement Date IM Brands, LLC   The Fancy (Thing Daemon
Inc.)   02/04/13 IM Brands, LLC   Tweezerman International LLC   03/14/13 IM
Brands, LLC   Dodocase, Inc.   03/18/13 IM Brands, LLC   Universal Yarns, Inc.
d/b/a Premier Yarns   04/10/13 IM Brands, LLC   Fabricut (S. Harris)   02/04/05
IM Brands, LLC   KLL Dolls, LLC d/b/a Alexander Doll Company   05/06/13 IM
Brands, LLC   Revive Designer Bathrooms, LLC   05/23/13 IM Brands, LLC   Johnson
& Johnson Consumer Products Company   05/30/13 IM Brands, LLC   Thomasville
Furniture Industries, Inc.   06/04/13 IM Brands, LLC   SBIM LLC (Signal
Products)   06/10/13 IM Brands, LLC   The Gem Group Inc. d/b/a Gemline  
07/16/13 IM Brands, LLC   Kimberly-Clark Global Sales LLC   07/18/13

 

 

 